Citation Nr: 1020686	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-34 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to February 
1961.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO). 

In July 2007, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.  

This case was previously before the Board in October 2008.  
At that time, the Board remanded the case to the RO for 
further development.  The requested development has been 
completed and the case may proceed without prejudice to the 
Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
residuals of cold injuries has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his 
active military service.

2.  Giving the Veteran the benefit of the doubt, most 
persuasive medical evidence supports findings that bilateral 
hearing loss was incurred during active service due to noise 
exposure.

3.  Giving the Veteran the benefit of the doubt, his tinnitus 
cannot be dissociated from his active military service.

CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, bilateral hearing 
loss was incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Resolving doubt in the Veteran's favor, tinnitus was 
incurred during active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)  

The Veteran's claims for service connection for bilateral 
hearing loss and tinnitus are being granted.  As the Board is 
taking an action favorable to the Veteran, there can be no 
possibility of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  An extended discussion of the duties to 
notify and assist with respect to these claims is thus 
unnecessary.  Any deficiency regarding the duty to notify or 
assist is rendered moot.  Information concerning effective 
dates and ratings for bilateral hearing loss and tinnitus 
will be provided by the RO.  If appellant then disagrees with 
any of those actions, he may appeal those decisions




 
II.  Service Connection

A.	 Bilateral Hearing Loss

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
sensorineural hearing loss in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from 
active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In this case, the Veteran contends that the bilateral hearing 
loss from which he currently suffers is causally related to 
his in-service noise exposure.  During his hearing, the 
Veteran spoke of his in-service acoustic trauma, describing 
being near running planes without the benefit of hearing 
protection.  The Veteran stated that he first noted his 
hearing loss while in service, stating that he would have 
intermittent periods of hearing loss that would eventually 
resolve.  The Veteran did not give an approximate date for 
the onset of his hearing loss post-service, stating that his 
wife and others informed him that it appeared his hearing had 
deteriorated.  The Veteran also stated that following 
service, he worked driving a truck for an airline (but was 
not exposed to plane noise) and in the insurance industry.  
The Board considers the Veteran's testimony to be both 
competent and credible,

After a full review of the record, the Board finds that the 
evidence of the question of whether bilateral hearing loss is 
due to noise exposure in service is in equipoise.  Resolving 
all reasonable doubt in favor of the Veteran, service 
connection for bilateral hearing loss is warranted.

Audiological findings of record clearly show that the Veteran 
has a current bilateral hearing loss disability for VA 
purposes, as defined by 38 C.F.R. § 3.385. The Board further 
notes that the Veteran's duties as an aviation store keeper 
may well have exposed him to in-service noise.

The Veteran's service personnel records indicate that he 
served as an aviation store keeper while in the United States 
Navy.  Duties associated with this specialty would have 
undoubtedly exposed him to acoustic trauma, a fact that the 
Veteran highlighted during his July 2007 hearing.  
Accordingly, the Veteran's in-service exposure to acoustic 
trauma is conceded.

The Board further acknowledges that the Veteran currently 
suffers from bilateral hearing loss.  This current disability 
is reflected in both the private record submitted by the 
Veteran as well as by the results of two VA audiology 
examinations.  

In a February 2005 private examination and opinion, S.R.D., 
M.D., a specialist in facial plastic and reconstructive 
surgery, ear nose and throat and head and neck surgery, said 
that he evaluated the Veteran regarding noise induced hearing 
loss while in active service.  It was noted that after a 
"thorough ear, nose, and throat examination", as well as a 
"thorough review of the [Veteran's] audiogram", Dr. D. 
"determined that the [Veteran] had tinnitus and 
sensorineural hearing loss due to noise induced trauma while 
in active military service".  According to this medical 
specialist, "[i]t is well documented that high decibel noise 
exposure causes acoustic hearing loss".

The Board recognizes that a VA audiologist opined that the 
Veteran's hearing was not likely due to military noise 
exposure in a July 2005 examination report, noting that the 
Veteran had normal hearing on audiograms during service, and 
the delay of onset of tinnitus from separation, and the 
November 2009 VA audiologist concurred with this opinion.  
However, there are findings of threshold levels of 15-20 in 
both ears, according to a March 1967 service examination 
report (evidently the first documented audiogram after 
separation from active duty) which indicate some degree of 
hearing loss per the Court in Hensley.  The record also 
contains the February 2005 private physician's opinion which 
concludes that the Veteran's hearing loss is related to noise 
exposure in active service. 

In view of the totality of the evidence, including the 
Veteran's documented military occupational specialty and 
likely associated in-service noise exposure, and the private 
medical/audiological examination findings and opinion of 
record, the Board finds that the probative medical evidence 
of record is in equipoise as to whether the Veteran has 
bilateral hearing loss related to active service.  
Accordingly, the Board concludes that the Veteran's bilateral 
hearing loss is as likely as not due to noise exposure during 
his period of active service.  Resolving doubt in the 
Veteran's favor, service connection for bilateral hearing 
loss is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.	Tinnitus

The Veteran also seeks service connection for tinnitus, a 
disability that he also contends is causally related to his 
active military service.  As the probative medical evidence 
for this claim does indicate a link between his current 
disability and his active service, his claim shall be 
granted.

Just as with the Veteran's claim for service connection for 
bilateral hearing loss, the Board recognizes that the Veteran 
was exposed to acoustic trauma.  Further, the Board 
recognizes that the Veteran is currently suffering from 
tinnitus, as his private medical opinion as well as the 
results of his two VA examinations reflects such a diagnosis.

In November 2009, the most recent VA examiner did find a 
nexus between the Veteran's active service and his current 
disability.  In her November 2009 report, a VA audiologist 
concluded that the Veteran's tinnitus was at least as likely 
as not caused by or a result of his military noise exposure.  
She based her conclusion on the fact that the Veteran's 
tinnitus was longstanding with no known date of origin.  

Resolving doubt in the Veteran's favor, the Board concludes 
that tinnitus was incurred during active military service and 
that service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


